DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. All of Applicant’s arguments will be addressed, however, the Examiner will specifically address the Applicant’s arguments regarding the alleged criticality of amended limitations of “conical frustum conduit” in combination with “at least two or more shear stress sensors” are located along the conical frustum conduit.  In addition, due to Applicant’s amendment of the instant independent claims 1, 10 and 17, altering the overall scope of the claimed invention, Applicant' s arguments with respect to the pending claims under the prior art have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record, and obviousness rationale, for any teaching or matter specifically challenged in the argument.
Applicant argues that a “conical frustum conduit” in combination with “at least two or more shear stress sensors located along the conical frustum conduit” has criticality, based on instant filed specification para. 0027, the paragraph stating in part: “a varying geometry tube depicted in Fig. 2 may be advantageous in that the viscosity profile may be determined by one flow rate.”  First, the instant claims do not recite “one flow rate.”  Second, any conduit, regardless of its shape or cross-section (i.e. cross-sectional area defined by a diameter), will function in this manner, as long as the internal diameter of a first end is different than the internal diameter of the second end, and, in particular, a converging conduit.  Instant filed specification para. 0026 supports this analysis by stating: “The radius of tube 200 may begin at a first diameter R1 and end at a second diameter R2 where R1 ≠ R2. Tube 200 may be any geometry with two different diameters including, but not limited to, conical geometries and step change geometries (emphasis added) for example. A conical geometry may include a conical frustum geometry as illustrated in FIG. 2, for example.”  In addition, the prior art reference employed in the previous and current grounds of rejection to Nesheim clearly discloses this alleged criticality in regards to a “step change” conical geometry in combination with at least two shear stress sensors in para. 0046 stating: “Because of the different diameter sections providing different shear (emphasis added), there is no need artificially alter the drilling fluid flow rate. (emphasis added). As in the first embodiment, pressure sensors are located in each section to detect a delta P for each diameter.”  Thus, the Examiner reiterates and maintains there is no criticality in regards to the now recited “frustum conical conduit” in combination with “at least two or more shear stress sensors,” since any converging conical conduit (frustum, step-change, curved, etc.) having differing end diameters (i.e. R1 ≠ R2) will function identically and equally as well to create shear stress changes caused by the flow of the drilling fluid, measuring those shear stresses with at least two or more shear stress sensors, and subsequently calculate/determine the viscosity of the drilling fluid based on shear stress measurements, as set forth in instant specification para 0026.  As long as the diameter of the conical conduit is known, corresponding to the locations of the shear stress sensors, the calculation/determination of viscosity can be performed.
Further supporting the arguments above, by performing basic fluid mechanical analysis on a conical frustum conduit and a conical step-change conduit (gray regions in Figures below), having different end diameters/areas is set forth below, we will see the fluid analysis is identical, for any conical shaped conduit, thus there is no criticality in regards to the employment of a “conical frustum conduit” in the claimed invention.  

    PNG
    media_image1.png
    891
    1029
    media_image1.png
    Greyscale

Although the Examiner is only providing two examples of conical conduits, conical frustum and conical step-change, the analysis will be identical to any converging walled conical conduit (wherein A1 ˃ A2), such as curved walled conical conduits.  By selecting a control volume (inner dashed line (- - - -) corresponding to the outer walls of the conical conduits) for each type of conical conduit such that fluid flow properties are known or can be determined at locations where mass flows across the boundary, as shown in the Figures below, and assuming, for ease of analysis, one-dimensional, steady, incompressible fluid flow.  The continuity and Bernoulli equations apply, and for Sections 1 and 2, wherein A1 and A2 are the cross-sectional areas of the conical conduits (at their ends and for straight conduits conected thereto, carrying fluid from left to right, thus each having a corresponding diameter, wherein A1 ≠ A2, having corresponding velocities V1 and V2, for a given single volumetric flow rate Q, can be written identically as: 
	(continuity equation)	 Q = A1V1 = A2V2
	and 			
	(Bernoulli equation)	                        
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    ρ
                                
                            
                            +
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            g
                            
                                
                                    z
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    ρ
                                
                            
                            +
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            g
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                        
                    
	Rearrangement gives
				                
                    
                        
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                        
                            ρ
                        
                    
                    -
                    
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    V
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                        
                            2
                        
                    
                
            
Where z2=z1 at the centerline for horizontal configurations, thus these terms cancel each other.  Substitution for velocity from the continuity equation yields
				                
                    
                        
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                        
                            ρ
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    
                        
                            1
                        
                        
                            2
                        
                    
                
            
In addition to the analysis above, the continuity equation clearly requires the direct proportionality, for any converging conical conduit, that if A1 ˃ A2, then V2 ˃ V1. As such, as the cross-sectional area decreases in the conical conduit from A1 to A2, the velocity of the fluid increases from V1 to V2 for a constant volumetric flow rate Q.  As such, for a single volumetric flow rate Q corresponding to a single flow rate V1, would inherently induce different shear stress rates in the fluid along the conical conduit, as the velocity increases to V2.  Thus, as shown above, the fluid analysis and basic equations governing the fluid flow through the frustum conical conduit and the step-change conical conduit are identical (as well with any conically shaped converging conduit) with Q and the pressure drop both being constants, for a locally constant drilling fluid density, as would the fluid analysis of any type of conduit having any cross-section wherein the two end diameters are not equal, thus the claimed “conical frustum conduit” and associated shear stress measurements with sensors along the conduit is not critical to functionality and operational aspects of the claimed invention to determine the viscosity of the fluid, which is also supported by Neshiem, and the analysis above, since the any converging conical conduit will cause/create different shear rates/stresses within the drilling fluid, due to the change in cross-sectional area decreasing, with velocity correspondingly increasing, to be measured by at least two or more shear stress sensors along the walls of the conduit at the associated diameters and/or radii.
Now addressing Applicant’s arguments in regards to rejections under 35 U.S.C. 112(a), that the disclosure is not enabling in regards to the recited shear stress sensors (note: any mention of a shear stress sensor inherently also infers a MEMS shear stress sensor), Applicant states on page 9 of the response: “Applicant respectfully submits that the mounting of the shear stress sensor or the particular structural detail of the shear stress sensor itself are not critical to the instant claims, as long as two or more shear stress sensors located along the conical frustum conduit can each give a shear stress value so that the ‘inline viscosity can be calculated as the drilling fluid flows through the conical frustum conduit of the fluid based at least in part on the measured shear stress.”  This statement is insufficient in overcoming the rejection(s).  Applicant never formally addresses or refutes the rejection made by the Examiner, especially in regards to the arguments made by the Examiner and Wands factors (see §5 of the Final Office Action mailed on 03 August 2022), regarding enablement of the shear stress sensors, nor does the Applicant directly or formally acknowledge that the shear stress sensors disclosed by the prior art references are equivalents to the shear stress sensors in the instant disclosure.  Without this formal acknowledgment, the shear stress sensors and their structure/function and mounting are not enabled.  As such, the rejections under the prior art are maintained.  This is identically true in regards to rejections made by the Examiner under 35 U.S.C. 112(b).  Applicant simply resubmits the claims are definite, without formally refuting the Examiner’s rejection.  As such, these rejections are maintained as well.
Applicant argues the rejection of claims 1, 3, 4, 7, 10, 12, 13 and 17 as being patentable over Van Oort et al. and Nesheim, more specifically, in regards to the amended claim limitations of “conical frustum conduit” and “at least two or more shear stress sensor.”  The Examiner respectfully disagrees.  Applicant argues that since Neshiem discloses a conical step-change conduit, and the shear stress/pressure sensors, in pairs, being located at different diameter locations along the conical step-change conduit, it fails to teach the recited limitations by alleging “each sensor is located at a different internal diameter” of the conical frustum conduit and “it is critical for the conduit geometry to be conical frustum to allow the viscosity profile to be determined by one single flow rate.”  However, as pointed out above, Neshiem clearly discloses the employment of one single flow rate through the conical step-change conduit in para. 0046.  Neshiem also clearly discloses a plurality of sensors located at different diameters, and that there is no criticality in regards to the conical frustum conduit.  It has also been established above that fluid equations governing the flow behavior through a conical frustum conduit and a conical step-change conduit are identical.  Thus a plurality shear stress sensors operable to measure shear stress due to the flow of drilling fluid through any conical conduit geometry (frustum, step-change, curved, etc.), wherein each of the plurality of shear stress sensors are located at a particular diameter, the diameter that varies/changes as a function (r = f (z) where diameter D=2r), see Figures above) based on the distance along the conical conduit, either linearly (linear function) in a conical frustum conduit, or step-wise linearly (linear function) in a conical step-change conduit, or conical curved conduit (i.e. would function equally as well, as would the equations to calculate the viscosity from the shear stress measurements made by the shear stress sensors, being applied.  As such, the rejection of the aforementioned claims under the prior art references to Van Oort et al. and Neshiem under 35 U.S.C. 103 are maintained, and it further more would have been obvious to employ a conical frustum conduit in substitution of the conical step-change conduit, due to the same shear stresses caused by the fluid in both types of conical conduits.  As such, the rejections of claims 2 and 11, in further view of Armstrong et al. also remain, since Applicant’s arguments were solely directed to instant amended independent claims 1, 10 and 17.  In addition, the rejections of claims 5, 6, 8, 9, 13 and 14 in further view of Vajargah et al. are also maintained, since, once again, Applicant’s arguments were solely in regards to instant amended independent claims 1, 10 and 17.  Lastly, the rejections of claims 15 and 18-20 in further view of Smith are also maintained, due to Applicant’s arguments were solely in regards to instant amended independent claims 1, 10 and 17.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explanation or details in regards to the type of shear stress sensor (or MEMS), in regards to its structural aspects, its specific mounting/placement and associated mechanism (i.e. structural aspects of the shear stress sensor) or operational aspects to measure the shear stress on the wall (note: the instant disclosure only has written description for instant Fig. 2) of the conical frustum conduit (i.e. in contact with the drilling fluid and mounted/placed on interior wall of the conduit, not in contact with the drilling fluid and mounted/placed on an exterior wall of the conduit, or even within the walls of the conduit (i.e. operable for measuring stress induced inside the wall forming the conduit due to shear stress caused by the fluid flowing therethrough), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Instant independent claims 1, 10 and 17 broadly recite a conduit that comprises shear stress sensors operable to measure the shear stress caused by the flow of the drilling fluid through the conical conduit, however, the instant disclosure lacks the aforementioned omitted critical/essential subject matter in regards to the type of shear stress sensor (MEMS, as recited in instant dependent claims 2 and 11, or otherwise) as well as mounting/placement on the conduit (i.e. inside, outside, otherwise), or the causality regarding the generation of shear stress by the flow of the drilling one of ordinary skill in the art as of the effective filing date is not enabled to make and/or use the instant claimed invention.  Not only is the shear stress sensor itself not enabled by the disclosure, the relationship between cause and effect of the fluid flow that creates/induces shear stress disclosed, thus further failing to enable one of ordinary skill in the art to make and/or use the instant claimed invention.  Also see the Examiner’s Wands analysis in All other claims are similarly rejected due to their dependency.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claims 1, 10 and 20 recite that the conical frustum conduit comprises shear stress sensors, however, it is unclear, thus indefinite as to how the shear stress sensors are measuring shear stress caused by the flow of drilling fluid, since, based on the instant Figures, appear to be mounted on the outside surface of the conduit, thus not contacting the drilling fluid flowing within the conduit, and, as such, only measure some type of stress in the material forming the conduit itself, and not due to the drilling fluid being in direct contact with the drilling fluid.  The instant specification fails to provide any further details regarding the mounting of the shear stress sensors associated with the conduit, nor what type of shear stress sensor is employed, or the exactly mechanisms of the shear stress sensor, especially in regards to a MEMS type, which is recited in instant dependent claims 2 and 11.  All other claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1, 3, 4, 7, 10, 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim.  Van Oort et al. disclose a system and method (see entire reference) of continuously measuring/determining/calculating drilling fluid viscosity (note: the claims equate measuring viscosity with calculating/determining viscosity of the drilling fluid) including flowing a drilling fluid through a conduit fluidically coupled to a mud pit/tank (see Fig.3), the conduit including at least two shear stress sensors (pressure sensors measuring/determining pressures and differential pressures ΔP) caused by the flow of drilling fluid through the conduit; measuring/determining/calculating shear stress (via pressure measurements) using the shear stress/pressure sensors and capable of calculating/determining/measuring an in-line viscosity via rheological models (see para 0059 and incorporated by reference non-patent literature document cited by Van Oort et al. “Determination of drilling fluid rheology under downhole conditions by using real-time distributed pressure data” to Vajargah et al. wherein a copy of this reference is provided by the Examiner and cited on the attached PTO-892) by calculating rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate and calculating/determining/measuring the viscosity at least in part on the rheological model(s) that corresponds to the calculated rheological model(s) parameters (as recited in instant dependent claims 3 and 12); wherein the rheological model can take the form of any well known and commonly used rheological models (see para 0092), including a power law model which inherently taking the form of the equation recited in instant dependent claim 4 or the rheological model is a Herschel-Bulkley model inherently taking the form of the equation in instant dependent claim 7) and meeting a majority of the claimed limitations recited in instant independent claims 1, 10 and 17.
Van Oort et al. do not explicitly disclose that the conduit is conical frustum conduit wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical frustum conduit, as recited in instant independent claims 1, 10 and 17.  Van Oort et al. disclose the claimed invention including at least two shear stress sensors, except for the conical frustum conduit and associated limitations regarding end diameters.  It would have been an obvious matter for one having ordinary skill in the art as of the effective filing date to employ any desired conduit, conical frustum, conical step-change, conical curved, other any other geometrically shaped convergent conduits (i.e. the diameter decreasing along the flow path through the conical conduit) to measure/determine viscosity of a drilling fluid flowing through the conduit, since the instant specification fails to disclose that a conical frustum shaped conduit with the associated end diameters solves any stated problem or is for any particular engineering or design purpose, and it appears the invention disclosed by Van Oort et al., having a constant diameter conduit, would work equally as well in determining/measuring viscosity.  Furthermore, it is known in the art to provide conical shaped conduits, such as nozzles, to perform as static mixers, so that a multi-phase fluid, such as drilling fluids, which contain at least solids and liquids, as well as dissolved gases, would be thoroughly mixed providing a generally uniform/consistent drilling fluid to be measured, thus it would have been obvious to one of ordinary skill in the art as of the effective filing date to substitute a conical frustum shaped conduit, or any other type of conical conduit with converging geometry, for the constant diameter conduit disclosed by Van Oort et al. to provide thorough mixing of the drilling fluid so any rheology measurements/determinations made on the drilling fluid is more accurate, reflecting the totality of the three phases of the drilling fluid interacting with the rheology (shear stress, pressure, viscosity, etc.) sensors.  In addition to the above, Nesheim discloses a system and method for measuring/determining/calculating the rheology (in particular, viscosity) of drilling fluids in real-time, thus continuously (see entire reference); wherein shear stress sensors that are operable to measure/determine shear stress caused by the flow of the drilling fluid through a straight conduit (P1 and P2, see Fig. 5) or in a conical step-change conduit (pressure sensors P1 to P12, see Fig. 1), wherein an internal diameter of the first end of the conical conduit is different than an internal dimeter of a second end of the conical conduit; wherein calculating in the in-line viscosity is performed as the drilling fluid flows through the conical conduit of the fluid based at least in part of the measured/determined/calculated shear stress at different diameter locations utilizing at least two shear stress sensors (see paras 0017, 0013, 0014, 0039, 0040, 0042, 0051-0052).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the conduit in the system and method disclosed by Van Oort et al., employing the conical frustum conduit, which functions equivalently regarding the flow and shear stress measurements made to the conical step-change conduit taught by Nesheim (since both provide converging flow inducing shear stress in the drilling fluid), thus providing known flow and/or known proportions of the flow of the drilling fluid, and associated flow rates for each portion/section/diameter of the conical frustum/conical step-change conduit and providing viscosity values via well-known formulas made by at least two shear stress sensors at particular diameters of the conduit, and which can be correlated with known types of viscometers (Fann 75 or Grace 7500) to give equivalent viscosity measurements, and, the smaller diameter sections/portions capable of providing higher shear values (see paras 0036-0042), and because the different diameter sections/portions provide a different shear stress/rate caused by the flowing drilling fluid, there is no need to artificially alter the drilling fluid flow rate flowing through the conical conduit (see para 0046) which is true for any converging conical conduit, including the recited conical frustum conduit, which does not have any criticality to the operation and/or function of the claimed invention, thus meeting all remaining limitations recited in instant independent claims 1, 10 and 17.
As best understood, claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 1 and 10 above, and in further view of U.S. 2007/0034014 to Armstrong et al.  Van Oort et al. and Nesheim disclose a system and method for determining/measuring viscosity via shear stress sensors having all of the elements and method steps stated previously.  Van Oort et al. and Nesheim do not explicitly disclose the employment of MEMS shear stress sensors, as recited in instant dependent claims 2 and 11.  It is well known in the art as of the effective filing date to employ MEMS sensors for any type of measurement/determination of rheology parameters (pressure, shear, viscosity, etc.) of a fluid, and MEMS sensors are ubiquitous in the downhole art and other art, and are advantageous to employ due to their high band width and high spatial resolution and higher sensitivity then non-MEMS sensors (i.e. higher accuracy measurements), and as such, it would have been obvious to substitute the shear stress sensors disclosed by Nesheim with MEMS types.  In addition, Armstrong et al. disclose a MEMS shear stress sensor (12) (see Fig. 1, para 0018, and entire reference) to monitor a fluid flow’s viscosity (para 0064) which can be employed in “industrial” systems/areas/applications, as well as in manufacturing processes and military, biomedical applications, all of which have challenging environments (i.e. flows with mixed composition, which would apply to drilling fluids/muds) (see paras 0005 and 0064).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the drilling fluid viscosity system and method disclosed by Van Oort et al. and Nasheim, substituting the shear stress sensors with a MEMS shear stress sensor for measuring viscosity, as taught by Armstrong et al, thus providing an improved drilling fluid system and method measuring viscosity of the drilling fluid, which would function in turbulent flows as well as non-linear rheology fluids (such as drilling fluid/muds) (see para 0048) since MEMS shear stress sensors are inexpensive (paras 0039 and 0048) while also benefits of having a high bandwidth, high spatial resolution and high sensitivity (i.e. higher accuracy), that can be easily integrated to the system/method disclosed by Van Oort et al. and Nasheim, that can be statically and dynamically calibrated, a shear stress sensor that is robust (i.e. withstand harsh fluid environments such as drilling fluid/muds during drilling), has low power consumption and is environmentally stable, wherein all the aforementioned aspects would enhance the system/method disclosed by Van Oort et al. and Nasheim, thus simplifying the viscosity measurement of the drilling fluid/mud, as well as reducing the cost of the viscosity measurement structures, since the MEMS shear stress sensor disclosed by Armstrong et al. is capable of measuring fluctuating wall shear stress in all kinds of flows on all kinds of surfaces (i.e. conduits of any shape, including conical) (see paras 0003, 0009-0017 and 0024), thus meeting the limitations recited in instant dependent claims 2 and 11.
As best understood, claims 5, 6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 1, 3, 4, 10 and 12 above, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Van Oort et al. and Nesheim disclose all of the recited limitations and method step stated previously, including employing rheological models to calculate the viscosity from shear stress measurements/determinations, meeting the rheological model equation limitations recited in instant dependent claims 13 and 14, which match claims 4 and 7.   Van Oort et al. and Nesheim do not expressly disclose the equations related to flow rate Q, recited in instant dependent claims 5, 6, 8, 9, 13 and 14.  Vajargah et al. disclose a system and method for determining shear stress via sensors (see entire reference), and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe/conduit (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, employing the function r-f(z) defining the shape/contour of the outer walls of the conical conduit where R is measured from the center-line, thus R=0 at the centerline z where shear stress is zero, for the conical conduit, and each Ri for the conical conduit sections/portions disclosed by Nesheim can be determined.  R can be constant (i.e. constant diameter pipe) or can functionally change, as in convergent section for the conical conduit, following the functional relationship of r=f(z), or  thus R will have a linear change/relationship (frustum), or step-wise linear relationship (step-change), or polynomial relationship (curved) for each Ri, and thus resulting in the recited equations in instant dependent claims 5, 6, 8, 9, 13 and 14, thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the functional relationships taught by Vajargah et al. in the system and methods of determining a viscosity of the drilling fluid/mud disclosed by Van Oort et al. and Nesheim to allow for viscosity calculations along the conical conduit at each location of a shear stress sensor, based on the related parameters for conical conduits, or any other shaped conduit where shear stress is measured at the wall and is zero at the centerline and performing basic calculus mathematics.
As best understood, claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0058992 to Van Oort et al. and U.S. 2021/0002970 to Nesheim as applied to claims 10 and 17 above and in further view of U.S. 2017/0274333 to Smith.  Van Oort et al. and Nesheim disclose a system for measuring/determining viscosity having all of the elements stated previously, including all the limitations recited instant dependent claim 20 regarding calculating viscosity via rheological models and parameter with a flow rate and the measured/determined shear stress.  Van Oort et al. further disclose that via the disclosed conduit/pipe viscometer, via a control system that calculates the viscosity in the conduit, that it is possible to monitor changes in drilling fluid properties within minutes, and that any undesirable changes in mud properties (such as water kicks, barite sag, contamination, etc.) can be observed and it eases the automated mud mixing process (which inherently includes various chemicals/additives) and allows for immediately alerting a user to changes in mud properties when they happen, all in real-time (see para 0106), thus providing an important safety element to the drilling operation, especially when drilling through zones prone to contaminating the drilling mud/fluid (e.g. gas or brine flow zones), as even small changes in mud rheology (i.e. viscosity, density, etc.) can immediately be picked up.   Van Oort et al. and Neshiem do not explicitly disclose at least one chemical additive tank, the chemical additive being at least one of a weighting agent, a viscosifier, a breaker, a base fluid, and combinations thereof, the tank being coupled to the mixing tank, and the control system is operable to  compare the calculated viscosity and compare it to a setpoint viscosity, and further calculate an amount of chemical additive to add to the mixing tank such that the viscosity of the fluid is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15, 16, 18 and 19).  Smith discloses a method/system of continuously measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to the drill bit, and back to the surface and mud pit/tank and can be located in any desired location to perform this operation), and wherein the conduit/line includes a viscosity measuring device (19) to calculate an in-line viscosity.  Smith further discloses that rheology of the drilling fluid/mud is adjusted by feeding viscosity adjusting agents and other additives (i.e. chemicals) to the drilling fluid/mud, including mud thinners, polymers to add viscosity (i.e. viscosifier, as recited in instant dependent claim 16), and other additives, and wherein the exists a setpoint viscosity (i.e. maintaining the viscosity of the drilling fluid/mud (see paras 0026, 0027, 0045), thus inherently including a chemical additive/storage tank to supply the chemical additives to the mixing tank (as recited in instant dependent claim 18), including a controller/control system (see paras 0020, 0026, 0045 and 0047) operable to calculate/determine a viscosity of the fluid in the conduit/line and compare the viscosity to the setpoint viscosity, and calculate/determine the amount of chemical additive to add to the mixing tank such that the viscosity of the drilling fluid/mud is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15 and 19).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the teachings of Smith, by mixing specific additives to the drilling fluid in the mixing tank to adjust its rheological parameters, specifically the viscosity, so the drilling fluid is maintained around a set point, by adding/adjusting the drilling fluid to maintain safe drilling operation parameters (see paras 0001-0004, 0027, 0045 and 0050).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861